       Case 3:20-cr-00088-TSL-FKB Document 46 Filed 10/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                                    CIVIL ACTION NO. 3:20-cr-88-TSL-FKB

MARK ANTHONY COLEMAN


                                             ORDER

       This case is before the Court on Defendant’s Motion For Production And Inspection Of

Brady Materials And/Or Information Which May Lead [To] Evidence, With Incorporated

Memorandum Of Authorities [31].

       On July 22, 2020, this Court entered an Order Regarding Discovery. See [13]. The order

specifically required “[t]he United States Attorney [to] make available to defendant within thirty

(30) days . . . all information accumulated during investigation of this matter which constitutes

Brady exculpatory material . . . (with the exception that the United States Attorney is not

required to produce the entire statement(s) of witnesses containing possible Brady material as

defined by Section 3500, Title 18, United States Code, until such time as the United States

Attorney produces Rule 26.2 and Section 3500(e) statements to defendant).” [13] at 1. The order

further provided that “the United States Attorney has a continuing duty to disclose as required by

Fed. R. Crim. P. 16(c).”

       To the extent Defendant’s motion seeks the production of Brady material as previously

ordered by this Court, the motion is granted. Otherwise, the motion is denied.

       SO ORDERED on the 15th day of October, 2020.


                                                     /s/ F. Keith Ball
                                                     UNITED STATES MAGISTRATE JUDGE
